United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                 No. 08-2030/2039
                                  ___________

United States of America,                *
                                         *
             Appellee,                   * Appeals from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Jeffrey Dewain Dueker,                   * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: December 16, 2009
                                 Filed: December 21, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jeffrey Dueker appeals his sentence of 252 months in prison and ten years of
supervised release imposed by the district court1 after he pleaded guilty to two counts
of receipt of child pornography, in violation of 18 U.S.C. § 2252(a)(2), and one count
of being a felon in possession of ammunition, in violation of 18 U.S.C. §§ 922(g)(1)
and 924(a)(2). His counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the sentence as unreasonable. This challenge, however, falls
within the scope of the appeal waiver contained in Dueker’s plea agreement. Because

      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
the record shows that Dueker knowingly and voluntarily entered into the waiver and
the plea agreement, and because we see nothing to suggest that enforcement of the
waiver would result in a miscarriage of justice, we will enforce the appeal waiver in
these consolidated appeals. See United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc) (court will enforce appeal waiver in plea agreement when appeal
falls within scope of waiver, both waiver and plea agreement were entered into
knowingly and voluntarily, and enforcing waiver would not result in miscarriage of
justice).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues that are not encompassed by the
appeal waiver. Accordingly, we grant counsel’s motion to withdraw, and we dismiss
the appeals.
                     ______________________________




                                         -2-